■ ORDER
PER CURIAM.
CX Roberson, Inc., appeals from a judgment entered in favor of Carrie Johnson and Brown Bogan, after a jury trial in which Johnson was awarded $400,000.00 in damages for injury and damages suffered in an August 24, 1999 automobile accident involving the appellant. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err in denying the appellant’s motion for new trial or in refusing to order remittitur. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 84.16(b).